In a proceeding pursuant to CPLR article 78, inter alia,, to review a determination of the New York City Housing Authority which, after a hearing, terminated petitioner-appellant’s tenancy on the ground of nondesirability, petitioner appeals from so much of a judgment of the Supreme Court, Kings County, dated June 16, 1977, as denied the application to annul the determination. Judgment reversed insofar as appealed from, on the law, without costs or disbursements, and determination annulled. The determination was unsupported by substantial evidence on the record as a whole. There is no evidence that the fires were intentionally caused by petitioner or any members of her family. Nor is there any evidence that petitioner was negligent or that the fires occurred as a result of negligence. Accordingly, the determination must be annulled. Hopkins, J. P., Margett, Rabin and Shapiro, JJ., concur.